DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Response to Amendment
The amendment received on 02/28/2022 has been reviewed and considered with the following results:
As to the prior objection to the specification.  Applicants’ amendment has overcome the objection, as such; the objection has been withdrawn.
As to the prior objection to the drawings.  Applicants’ amendment has overcome the objection, as such; the objection has been withdrawn.
As to the prior rejection to Claim 1, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  Applicants’ amendment has overcome the rejection, as such; the rejection to claim 1 has been withdrawn.

Claim Objections
Claim 2 is objected to because of the following informalities:  the terms “a second RC filter cascaded to the first RC filter” should be changed to --a second RC filter coupled to the first RC filter through an inverter-- because the at least two cascaded RC filters, such as RC41 and RC 42 are not connected in cascade.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-5 are remain rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because the limitation “the output inverter is configured to delay a rising edge or a falling edge of the output signal to compensate a signal skew based on the first set of CMOS transistors or the second set of CMOS transistors” is unclear.  It is not clear how the output inverter can perform the above recited functions.  For example, the output inverter U42 in Fig. 4 is a simple inverter so it clearly does not perform those recited functions.  Since, one of ordinary skill in the art would infer that a basic function of the inverter is to invert the input signal applied to the input terminal.  Therefore, it is not clear as currently defined, how the output inverter can perform the above recited functions.  Furthermore, Claims 3-5 are rendered indefinite by the deficiencies of the base Claim 2.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang et al (US 9,755,575; hereinafter referred to as Wang). 
Wang teaches an Inter-IC interface comprising a pin (input pin/terminal of 202) coupled to a clock signal line (Vx); an input buffer (202) coupled to the pin; and a glitch filter coupled to the input buffer, and wherein the glitch filter comprises at least two RC filters (204 and 304 in Fig. 3). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,873,325. Although the claims at issue are not identical, they are Claims 1-11 of the present application are rendered obvious by Claims 1-12 of U.S. Patent No. 10,873,325.  For example, the recitation “a glitch filter coupled to the input buffer, and wherein the glitch filter comprises at least two RC filters.", as recited in claim 1 of the present application, is clearly anticipated by the claimed limitations “A glitch filter comprising; a first set of CMOS transistors; a first resistor-capacitor (RC) filter coupled to the first set of CMOS transistors; a second set of CMOS transistors coupled to the first RC filter”, of Claim 1 of U.S. Patent No. 10,873,325; and the recitation “the glitch filter further comprising comprises: a first set of CMOS transistors coupled to the first RC filter; and a second set of CMOS transistors coupled to the second RC filter; and an output inverter coupled to the second RC filter, wherein the first set of CMOS transistors is configured to apply high or low voltage to the first RC filter based on an input signal provided to the glitch filter; the first RC filter is configured to generate output voltage based on the high or low voltage applied to the first RC filter by the first set of CMOS transistors: the second set of CMOS transistors is configured to apply high or low voltage to the second RC filter based on the output voltage generated by the first RC filter; the second RC filter is configured to generate an output signal corresponding to the input signal provided to the first set of CMOS transistors based on the high or low voltage applied to the second RC filter by the second set of CMOS transistors, and the output inverter is configured to delay a rising edge or a falling edge of the output signal to compensate a signal skew based on the first set of CMOS transistors or the second set of CMOS transistors", as recited in claim 2 of the present application, is clearly anticipated by the claimed limitations “A glitch filter comprising; a first set of CMOS transistors; a first resistor-capacitor (RC) filter coupled to the first set of CMOS transistors; a second set of CMOS transistors coupled to the first RC filter; a second RC filter coupled to the second set of CMOS transistors; and an output inverter coupled to the second RC filter, wherein the first set of CMOS transistors is configured to apply high or low voltage to the first RC filter based on an input signal provided to the glitch filter; the first RC filter is configured to generate output voltage based on the high .  

Response to Applicant’s Remarks
In response to Applicants' arguments regarding to the prior art rejection to claim 1 as being anticipated by Wang et al. (US 9,755,575). 
Applicants’ argument stating that “In the present case, not every feature of Claim 1 is represented in the Wang reference. The Examiner, on page 7 of the Instant Office Action, states Wang teaches an input buffer (202 in Fig. 3) coupled to a pin. Applicant respectfully disagrees. Applicant respectfully submits that the Wang reference does not teach an input coupled to a pin. Nowhere in Wang is an input buffer coupled to a pin taught. Due to the shortcomings described in Wang, Applicant respectfully asserts that Wang does not anticipate Applicant's Claim 1.” is not persuasive.  Even though, Wang et al. does not mention that the input buffer 202 in Fig. 3 includes a pin.  However, one of . 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI L NGUYEN whose telephone number is (571)272-1747.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HAI L NGUYEN/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        March 14, 2022